933 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glen F. WILSON, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS, Wayne County Work Camp,James A. Bowlen, Kenny Brewer, W. Jeff Reynolds,Edward J. Rodriguez, Defendants-Appellees.
No. 91-5246.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's March 12, 1991, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant's response states that he received the January 10, 1991, decision on January 15 and mailed his notice of appeal on February 14.  He argues that he had 30 days from receipt of the decision in which to file a notice of appeal.


2
It appears from the record that the final order was entered January 10, 1991.  The notice of appeal filed on February 19, 1991, was eight days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  The time for filing a notice of appeal is measured from the date of entry of the decision on the district court docket sheet, not from the date of receipt.    Reid v. White Motor Corp., 886 F.2d 1462, 1465-66 (6th Cir.1989), cert. denied, 110 S.Ct. 1809 (1990);  United States v. Cooper, 876 F.2d 1192, 1195 (5th Cir.1989) (per curiam).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.